USDC IN/ND case 3:21-cv-00650-DRL-MGG document 3 filed 09/16/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ALBERTO PEREZ,

                       Petitioner,

        v.                                        CAUSE NO. 3:21-CV-650 DRL-MGG

 WARDEN,

                       Respondent.

                                     OPINION AND ORDER

       Alberto Perez, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-21-3-71) at the Miami Correctional Facility in

which a disciplinary hearing officer (DHO) found him guilty of possessing a weapon in

violation of Indiana Department of Correction Offense 106. Following a hearing, he was

sanctioned with a loss of one year of earned credit time, two demotions in credit class,

and two years of disciplinary segregation with one year suspended. Pursuant to Section

2254 Habeas Corpus Rule 4, the court must dismiss the petition “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in

the district court.”

       Mr. Perez argues that he is entitled to habeas relief because he did not possess a

deadly weapon. He asserts that another inmate took responsibility for the makeshift

weapon found in his cell and further asserts that no evidence supported his ownership

or knowledge of the weapon.
USDC IN/ND case 3:21-cv-00650-DRL-MGG document 3 filed 09/16/21 page 2 of 4


          [T]he findings of a prison disciplinary board [need only] have the support
          of some evidence in the record. This is a lenient standard, requiring no
          more than a modicum of evidence. Even meager proof will suffice, so long
          as the record is not so devoid of evidence that the findings of the
          disciplinary board were without support or otherwise arbitrary. Although
          some evidence is not much, it still must point to the accused’s guilt. It is
          not our province to assess the comparative weight of the evidence
          underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

         Departmental policy defines possession as:

         On one’s person, in one’s quarters, in one’s locker or under one’s physical
         control. For the purposes of these procedures, offenders are presumed to be
         responsible for any property, prohibited property or contraband that is
         located on their person, within their cell or within areas of their housing,
         work, educational or vocational assignment that are under their control.

Indiana Department of Correction, The Disciplinary Code for Adult Offenders, Policy

No. 02-03-101 (effective March 1, 2020).1 The administrative record includes a conduct

report in which a correctional officer says he found a makeshift weapon in a shoe

underneath the desk in Mr. Perez’s cell and that Mr. Perez was the only inmate assigned

to that cell. ECF 1-1 at 5. It also includes a photograph of the makeshift weapon. ECF 1-1

at 8. The conduct report and the photograph constitute some evidence that Mr. Perez

committed the offense of possessing of a weapon as defined by departmental policy.

Though Mr. Perez and another inmate provided statements that Mr. Perez did not own

or know about the weapon, neither ownership nor knowledge are elements of the offense;

and, even if they were, the hearing officer was not required to credit these statements.




1   This policy is available at https://www.in.gov/idoc/files/02-04-101-ADP-3-1-2020.pdf.


                                                2
USDC IN/ND case 3:21-cv-00650-DRL-MGG document 3 filed 09/16/21 page 3 of 4


Therefore, the claim that the hearing officer did not have sufficient evidence is not a basis

for habeas relief.

         Mr. Perez argues that he is entitled to habeas relief because departmental policy

does not allow for two years of disciplinary segregation as a disciplinary sanction. “[A]

habeas corpus petition must attack the fact or duration of one’s sentence; if it does not, it

does not state a proper basis for relief under § 2254.” Washington v. Smith, 564 F.3d 1350,

1351 (7th Cir. 2009); see also Moran v. Sondalle, 218 F.3d 647, 651 (7th Cir. 2000) (“State

prisoners who want to raise a constitutional challenge to . . . administrative segregation .

. . must instead employ § 1983 or another statute authorizing damages or injunctions—

when the decision may be challenged at all.”).

         He argues that the sanctions imposed were generally excessive. “A federal court

will not normally review a state sentencing determination [that] falls within the statutory

limit.” Koo v. McBride, 124 F.3d 869, 875 (7th Cir. 1997). According to departmental policy,

inmates found guilty of possessing a weapon may be subject to sanctions up to the loss

of one year of earned credit time and up to three demotions in credit class. Indiana

Department of Correction, The Disciplinary Code for Adult Offenders, Policy No. 02-03-

101 (effective March 1, 2020).2 Because the sanctions affecting the duration of Mr. Perez’s

sentence were within the parameters set forth by departmental policy, the claim

regarding excessive sanctions is not a basis for habeas relief.




2   This policy is available at https://www.in.gov/idoc/files/02-04-101-ADP-3-1-2020.pdf.


                                                3
USDC IN/ND case 3:21-cv-00650-DRL-MGG document 3 filed 09/16/21 page 4 of 4


       Because Mr. Perez has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Mr. Perez wants to appeal this decision, he does not need a certificate

of appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Alberto Perez leave to proceed in forma pauperis on appeal.

       SO ORDERED.

       September 16, 2021                         s/ Damon R. Leichty
                                                  Judge, United States District Court




                                              4
